—Adjudication unanimously modified, on the law, and, as modified, affirmed, in accordance with the following memorandum: The People concede that, because defendant was adjudicated a youthful offender, it was improper for the court to impose a mandatory surcharge (see, People v Floyd J., 61 NY2d 895). The penalty assessment must, therefore, be vacated. (Appeal from adjudication of Onondaga County Court, Van Auser, J.—youthful offender.) Present—Callahan, J. P., Denman, Green, Pine and Lawton, JJ.